Citation Nr: 0916740	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  
The Veteran had a video hearing before the undersigned in 
March 2009.  A transcript of that hearing is contained in the 
record.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with a 
chronic left knee disorder at any time during the pendency of 
his appeal.

2.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensor neural hearing loss manifested its self to 
a compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.

3.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty service. 38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or have been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the April 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter explained how VA 
determines a disability rating and effective date in cases 
where service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006) (requiring such 
notice).

The Board observes that the April 2006 letter was sent to the 
Veteran prior to the February 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
although the Veteran's service treatment records are not 
associated with the claims file, VA adequately determined in 
a November 2006 memorandum that they are no longer available.  
In their stead, VA requested alternative documentation 
including morning reports.  Those which were available are 
associated with the claims file.  VA also inquired at the 
Veteran's March 2009 hearing whether alternative non-service 
treatment records exist which might assist in developing the 
Veteran's claim.  However, the Veteran responded that with 
the exception of his December 2006 VA medical examination, he 
has never been treated for his claimed knee disorder, hearing 
loss, or tinnitus.  Given the alternative searches made by VA 
and the Veteran's verification of the non-existence of 
alternative treatment records, the Board finds that VA has 
fulfilled its heightened duty to assist in cases where 
service treatment records are unavailable.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (ruling that in cases where 
service treatment records are unavailable, VA must seek out 
alternative sources and explain how search methods were 
exhausted).

With respect to his claims for hearing loss and tinnitus, the 
Veteran was provided a VA examination in December 2006.  In 
response to December 2006 examiner's negative opinion, the 
Veteran's representative asserts that the claimant should be 
afforded another examination or VA should obtain an 
Independent Medical Examiner (IME) and the December 2006 
opinion discredited because of prejudicial bias.  
Specifically, the representative contends that pointing out 
the length of time between the Veteran's active duty service 
and his claim date constituted a personal opinion which 
should have no bearing on the claim.  However, the Board 
finds that as medical professional, the VA examiner is 
uniquely qualified to render such an opinion.  Further, the 
Board is not in a position to question the methodology of a 
medical opinion based on undisputed facts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the 
Board may not substitute its own judgment on matters reserved 
for medical professionals); but see Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (stating that medical opinion "based 
upon an inaccurate factual premise has no probative value").  
In this case, neither the Veteran nor his representative has 
disputed the facts upon which the December 2006 examiner's 
opinion is based or shown how the record presents an issue of 
medical complexity or controversy.  Thus, the Board finds 
that the December 2006 opinion is both competent and credible 
and a remand for another opinion or an IME is not required.  
See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) (the 
necessity of obtaining an IME opinion is left to the 
discretion of the Board). 

As to the claim of service connection for a left knee 
disorder, the Board recognizes that the Veteran was not 
provided with a VA examination.  Nonetheless, the Board finds 
that VA adjudication of the appeal may go forward without 
such an examination given the existing record which is 
negative for a diagnosis of the claimed disability in-service 
or since that time.  See Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that if the evidence of record does not 
establish that the Veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the Veteran's 
recitation of medical history); Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (VA is not obligated to provide an 
examination for a medical nexus opinion where the supporting 
evidence of record consists only of a lay statement); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
Veteran's own lay statements, suggesting that he suffers from 
a current disability.  In light of the absence of competent 
evidence of a current disability, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Additionally, the Veteran has not 
identified any additional relevant and outstanding records 
that need to be obtained before deciding his claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).   Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Where a Veteran served for ninety days develops hearing loss 
of the sensorineural type to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A.  The Left Knee Disorder

As to the left knee disorder, there is no competent evidence 
of record that the Veteran has been diagnosed with a chronic 
left knee disorder at any time during the pendency of his 
appeal.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; also see 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (in order to 
establish service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease); McClain 
v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement 
of a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim).  Although the 
Veteran has stated that he received treatment for a knee 
injury during service, there is no medical evidence of record 
containing a current diagnosis of a left knee disability.  
Thus, to the extent the Veteran's service treatment records 
are missing, he is not prejudiced because he has not 
presented evidence of a current chronic disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating 
that in the absence of proof of a present disability there 
can be no valid claim). 

As to the Veteran, his representative, and his wife's 
assertions that the claimant has a left knee disorder, the 
Board does not find these assertions to be competent evidence 
of a current disability because as lay persons they do not 
have the required medical expertise to diagnosis a disability 
and the disability in question does not appear to be the type 
of injury or disease which is capable of lay observation.  
See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).   In this regard, 
while the Veteran is competent to report on his having pain 
in his left knee, the Court has said that pain alone, without 
a diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In sum, since the evidence of record does not demonstrated 
that the Veteran suffered form a chronic left knee disorder 
at any time during the pendency of his appeal, a 
preponderance of the evidence is against his claim.  
Therefore, the benefit of the doubt rule does not apply and 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  



B.  The Hearing Loss and Tinnitus Claims

In his original March 2006 claim, the Veteran stated that his 
hearing loss and tinnitus began in 1957, the year he 
separated from service.  However, while VA located a January 
1957 morning report which listed the Veteran, neither this 
record nor any other record found in the claims file 
documents the claimant's complaints, diagnoses, or treatment 
for hearing loss and/or tinnitus in-service or for almost 
five decades thereafter.  Although the Veteran's service 
treatment records are unavailable, the Veteran stated at his 
March 2009 hearing that he did not seek treatment for hearing 
loss or tinnitus during service.  Thus, in effect, the only 
evidence of hearing loss or tinnitus during service or for 
many years thereafter is the Veteran's recent lay statements.  
At least with respect to his claim for service connection for 
hearing loss, the Veteran's lay statements are of no 
probative value of a current or past diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).

While the Veteran is not competent to offer a competent 
diagnosis of hearing loss, the Board acknowledges that he may 
be competent to offer a diagnosis of tinnitus.  See Layno 
Brown, 6 Vet. App. 465, 469 (1994) (stating that a witness is 
competent to testify based on his senses-that which is heard, 
felt, seen, smelled, or tasted); also see Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, a preponderance 
of the evidence is nevertheless against a finding that the 
Veteran has suffered from tinnitus since 1957, since he was 
not medically diagnosed, did not seek treatment, and did not 
claim service connection for tinnitus for nearly 50 years 
after separation from service.  This lapse in time between 
service and the Veteran's first complaints or treatment 
weighs against his claim because it indicates that he has not 
had continuing symptomotology since service.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, a preponderance of the evidence demonstrates that the 
Veteran did not suffer hearing loss or tinnitus during 
service or for many years thereafter.  Therefore, service 
connection based on chronicity during service or continuity 
of symptomotology after service under 38 U.S.C.A. § 3.303 as 
well as based on the statutory presumption under 38 C.F.R. 
§§ 3.307, 3.309 is denied.

Although the Veteran did not suffer hearing loss or tinnitus 
during service or for many years thereafter, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection in this manner, the evidence must show 
that the Veteran suffers from a current disability as a 
result of in-service events.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

At his December 2006 VA examination, the Veteran demonstrated 
that he currently suffers from hearing loss according to the 
VA standard.  38 C.F.R. § 3.385 (2008).  The Veteran was also 
diagnosed with tinnitus.  

The Veteran has also presented competent evidence of acoustic 
trauma during service.  Specifically, the Veteran's DD-214 
shows that he completed an anti-aircraft artillery course in 
1957.  The Veteran stated that he was not offered ear 
protection and was exposed to many loud noises.

However, although the evidence demonstrates that the Veteran 
currently suffers from hearing loss and tinnitus and that he 
was exposed to loud noises during service, there is no 
competent evidence providing a link between the two.  When 
asked to offer an opinion as to the etiology of the Veteran's 
hearing loss and tinnitus, the December 2006 VA examiner 
after a review of the record on appeal and an examination of 
the claimant stated that it is less than 50 percent likely 
that hearing loss and tinnitus are related to noise exposure 
from anti-aircraft equipment during military service.  In 
addition to the length of time between the Veteran's service 
and his current claim, the examiner in reaching the above 
conclusions also considered a conflict in the dates the 
Veteran provided for the origin of his hearing loss and 
tinnitus disabilities.  The Veteran had noted on his original 
claim that his disability began in 1957, the same year he 
attended the anti-aircraft artillery training course.  
However, the Veteran stated to the December 2006 examiner 
that his disability began in 1956.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

The Board has considered the Veteran's statements that his 
hearing loss and tinnitus are related to noise exposure 
during service.  However, as a layperson, the Veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In sum, although the competent evidence of record 
demonstrates that the Veteran currently suffers from hearing 
loss and tinnitus, the Board finds that a preponderance of 
the evidence is against a finding that he suffered from these 
disabilities during service or for many years thereafter.  
Additionally, given the negative opinion expressed in the 
December 2006 VA examiner and the lack of a competent and 
credible contradictory opinion, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran's current hearing loss and tinnitus are related to 
his active duty service.  



Since a preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt rule does not 
apply and the Veteran's claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for a left knee disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


